t c memo united_states tax_court wendell falls development llc gregory alan ferguson tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date david m wooldridge and thomas allen worth for petitioner scott lyons and johnny craig young for respondent memorandum findings_of_fact and opinion morrison judge wendell falls development llc was a limited_liability corporation treated as a partnership for federal tax purposes for wendell falls’ taxable_year the respondent hereinafter the irs issued a notice of final_partnership_administrative_adjustment the notice disallowed a charitable- contribution deduction of dollar_figure for the contribution of a conservation easement by wendell falls the notice determined a penalty under sec_6662 b and h or in the alternative a penalty under sec_6662 and b or a timely petition_for_readjustment of partnership items was filed by greg ferguson the tax_matters_partner of wendell falls see sec_6226 the court has jurisdiction under sec_6226 we hold that no charitable-contribution deduction is allowable for the donation of the conservation_easement by wendell falls we hold that no penalty is applicable 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the appropriate times sec_7482 governs the venue for appeal from a decision of this court where our decision involves a partnership-level determination such as in this case the appellate venue is the u s court_of_appeals for the circuit in which the partnership’s principal_place_of_business is located at the time of the filing of the petition sec_7482 if however the partnership has no principal_place_of_business when the petition is filed the appellate venue will be the u s court_of_appeals for the d c circuit sec_7482 flush language 140_tc_73 the petition was filed on date two years before on date wendell falls was dissolved wendell falls therefore had no principal_place_of_business on date when ferguson filed the petition therefore the appellate venue for this case will be the u s court_of_appeals for the d c circuit unless the parties stipulate another circuit under sec_7482 findings_of_fact the court adopts the stipulations of fact entered into by the parties wendell falls was organized as a north carolina llc by two individual land developers--greg ferguson and mike jones--and a corporation based in myrtle beach south carolina these were the only three members of wendell falls ferguson and jones were primarily responsible for the day-to-day operation of wendell falls while the myrtle beach corporation was a passive investor between and wendell falls bought contiguous parcels of unimproved land comprising big_number acres the big_number acres is in wake county north carolina when wendell falls bought the parcels they were outside the boundaries of the town of wendell the town of wendell is roughly miles east of raleigh north carolina wendell falls planned to subdivide the big_number acres into a master-planned community with residential areas commercial spaces an elementary_school and a park wendell falls planned to then sell the residential lots to homebuilders and commercial lots to commercial builders wendell falls identified acres of the big_number acres as the land upon which the park would be placed the acres is on the eastern shore of lake myra a man-made lake owned by a landowner other than wendell falls the acres includes both sides of marks creek a creek that runs into lake myra in mid-2005 wendell falls and wake county began discussing the possibility of wake county’s purchasing the acres for use as a county park wendell falls planned to have the remainder of the big_number acres annexed by the town of wendell before it was developed sometime after discussions regarding the purchase of the acres began wendell falls proposed placing a conservation_easement on the acres before the sale wendell falls wanted the easement which would be held by a conservation organization in order to restrict the acres to park use throughout much of wendell falls and wake county exchanged emails regarding what restrictions the conservation_easement would include and which charitable_organization would hold the easement on date wendell falls submitted for approval to the town of wendell a planned unit development pud on the big_number acres when the pud was originally submitted wendell falls did not yet own all big_number acres some of the acreage wendell falls did not yet own was under contract the rest it anticipated buying in the short term the pud was revised on four occasions between march and date to reflect wendell falls’ acquisitions of the rest of the big_number acres at some point the town of wendell annexed the big_number acres except for the acres on date the pud was approved by the town of wendell the pud documented the proposed master-planned community including the subdivision plan installment sites for utilities and amenities as described in the pud the master-planned community when completed would have up to big_number residential lots the pud stated that the acres would be dedicated to the creation of wendell falls park there was a map of the acres in the pud the acres was labeled on the map as wendell falls park however a portion of the pud other than the map inadvertently stated that the area of wendell falls park was acres the approval of the pud by the town of wendell meant that the town would permit under its zoning ordinances the uses of the land described by the pud the only part of the big_number acres unaffected by the town’s approval of the pud was the acres described as wendell falls park which even though described in the pud was outside the boundaries of the town and therefore not subject_to the town’s zoning ordinances the pud stated that wendell falls received no preferential zoning in exchange for setting aside the acres for use as a park this statement is consistent with the rest of the record on date an appraiser named c p shaw appraised the acres at dollar_figure shaw had been hired by wake county to inform itself of the value of the acres in connection with its negotiations with wendell falls to buy the land because the pud inadvertently referred to acres rather than acres shaw incorrectly valued the land as if it were acres rather than on date the wake county board_of commissioners authorized the county to buy land for a future park facility the minutes of the board meeting recorded the decision it appears that the county intended to authorize the purchase of the acres identified in the map in the pud as wendell falls park however because of the incorrect reference in the pud to acres or perhaps because of shaw’s using the incorrect acreage in his appraisal the minutes reflect that the county commissioners authorized the purchase of acres rather than acres the minutes state interest has been expressed for a future public park facility on approximately acres of this dollar_figure acre parcel the proposed park would over look sic the privately owned lake myra this request is for approval of acquisition of acres of open space on lake myra marks creek from in sic wendell falls development llc sic with a sale price of dollar_figure with a restriction that the property be developed only for park use upon motion by commissioner bryan seconded by commissioner brown the board_of commissioners voted unanimously to authorize the county manager to execute a purchase agreement for the wendell falls open space tract of dollar_figure acres for dollar_figure6 million subject_to terms and conditions acceptable to the county attorney on date wake county and wendell falls entered into a purchase agreement regarding the acres the purchase agreement described the land by reference to the map in the pud which accurately depicted the acres however because of the incorrect reference in the pud to acres or perhaps because of either shaw’s using the incorrect acreage in his appraisal or the reference in the county board minutes to acres rather than acres the purchase agreement inadvertently stated that the acreage of the mapped land was acres the purchase agreement stated that placing a mutually agreeable conservation_easement on the land was a precondition to the sale under the purchase agreement wake county agreed to buy the land for dollar_figure this amount was very close to shaw’s appraised value of dollar_figure after they executed the purchase agreement wendell falls and wake county discovered the mistake about the acreage to correct this mistake the county ordered a new appraisal of the acres this time the county turned to the appraisal firm of cushman wakefield on date cushman wakefield prepared its appraisal of the acres it appraised the land as a fee simple interest unrestricted by any conservation_easement it valued the land at dollar_figure on date the wake county board_of commissioners reauthorized the purchase of the acres for dollar_figure sometime thereafter wendell falls and wake county amended the date purchase agreement under the amended purchase agreement wake county agreed to buy the acres from wendell falls for dollar_figure the donation of a mutually agreeable conservation_easement was a precondition to the sale of the acres under the amended purchase agreement on date the wake county register of deeds recorded the following two instruments in its deed book a conservation_easement on the acres granted by wendell falls in favor of smokey mountain national land trust and a general warranty deed transferring ownership of the acres from wendell falls to wake county the two instruments were recorded in the deed book in that order each instrument bears a time and date stamp with the same time and date a m date these stamps were presumably made by the register of deeds the easement permitted only the following structures to be built on the acres an environmental education center an overnight lodge one or more recreational day-use facilities sports fields an elevated wooden walkway and related maintenance facilities the location and size of each type of structure was also restricted under the terms of the easement on date wendell falls filed a timely form u s return of partnership income --for the tax_year it attached schedule k-- partners’ distributive_share items on line 13a of schedule k--a line labeled contributions --wendell falls reported a dollar_figure charitable-contribution deduction for its contribution of the conservation_easement attached to the return was an appraisal of the conservation_easement which was prepared by bruce sauter the appraisal valued the easement at dollar_figure the return reported the resulting deduction as if wake county had paid dollar_figure to wendell falls for a dollar_figure easement therefore the return reported that the amount of the deduction was dollar_figure dollar_figure dollar_figure dollar_figure in actuality wake county paid the dollar_figure to wendell falls for the land not the easement on date wendell falls filed an amended form_1065 and an attached schedule k on line 13a of schedule k wendell falls reported that the charitable-contribution deduction for the contribution of the conservation easement was dollar_figure wendell falls also attached a form titled explanation of changes on amended_return to the amended form_1065 on this form wendell falls stated that the deduction had been incorrectly reported on the original form_1065 and that the correct amount of the deduction was the fair_market_value of the conservation_easement dollar_figure on date the irs sent ferguson in his capacity as the tax_matters_partner of wendell falls a notice of final_partnership_administrative_adjustment in the notice the irs determined that the amount of the charitable- contribution deduction was zero ferguson called michael smith as an expert witness to value the easement he valued the easement at dollar_figure the irs called robert duckett as an expert witness to value the easement he valued the easement at dollar_figure opinion charitable-contribution deduction for the easement sec_170 allows a deduction for a charitable_contribution a charitable_contribution is defined by sec_170 as a contribution or gift to or for_the_use_of various specified charitable organizations and governments no deduction for a charitable_contribution is allowed if the taxpayer expects a substantial benefit from the contribution 477_us_105 see also 87_tc_1046 the charitable_contribution_deduction is not allowed where a taxpayer intends to obtain a ‘direct or indirect benefit in the form of enhancement in the value or utility of the taxpayer’s remaining land or otherwise to benefit the taxpayer ’ quoting 57_tc_239 however if the benefit received is merely incidental to a charitable purpose then a deduction is allowable see mcgrady v commissioner tcmemo_2016_233 at citing mclennan v united_states cl_ct aff’d 994_f2d_839 fed cir in addressing whether a taxpayer expected a substantial benefit from the contribution we look to the external features of the transaction see 490_us_680 135_tc_471 aff’d 668_f3d_888 7th cir the irs argues that wendell falls’ contribution of the conservation_easement on the acres to smokey mountain national land trust ensured that wake county as the owner of the underlying land could practically use the acres only for a county park and wendell falls expected a substantial benefit from the easement because the prospect of a public park on the acres would increase the value of the rest of the adjoining big_number acres owned by wendell falls that wendell falls expected a substantial benefit from the contribution of the easement is supported by the record when it donated the easement wendell falls owned land adjoining the eased property ie the unencumbered portion of the big_number acres on the unencumbered portion of the big_number acres wendell falls planned to create a master-planned community which was designed so that all of the clusters of residential areas would have access to the 125-acre park through a system of greenways these plans were evidenced by the pud approved by the town of wendell as the prospective seller of the residential lots in the clusters wendell falls would benefit from the increased value to the lots from the park as an amenity it is uncontested that the easement restricts the acres to uses related to establishing a park ferguson one of the two managing members of wendell falls wrote in an email to wake county that wendell falls need ed to ensure that the county uses the park for its intended use this confirms that wendell falls expected to receive value from the park and intended the easement to ensure that there would be a park on the acres we therefore find that wendell falls donated the easement with the expectation of receiving a substantial benefit a charitable-contribution deduction is not allowable because of this expectation in the alternative we also consider the value of the easement the easement must have value in order for it to generate a charitable-contribution deduction see am bar endowment u s pincite sec_1_170a-14 income_tax regs as explained below the value of the easement is zero the amount of the allowable charitable-contribution deduction is the value of the contributed_property see sec_1_170a-1 c income_tax regs this is also the case when the contributed_property is a conservation_easement see sec_1_170a-14 income_tax regs because there is no evidence in the record of sales of easements comparable to the easement contributed by wendell falls to smokey mountain national land trust the value of the easement is equal to the value of the land before the easement minus the value of the land after the easement see id third sentence the land itself is valued at its highest and best 3we make this factual determination and all other factual determinations regarding the allowance of the charitable-contribution deduction on the preponderance_of_the_evidence therefore we need not resolve the dispute between the parties as to which party has the burden of persuasion 138_tc_306 supplementing tcmemo_2011_209 use 292_us_246 sec_1 170a- h i and ii income_tax regs as evidenced by the plan developed by wendell falls--which owned the entire big_number acres including the acres--the best use of the acres was as parkland in the midst of a master-planned community the conservation_easement therefore did not diminish the value of the acres because it did not prevent it from being put to its best use see mountanos v commissioner tcmemo_2013_138 at aff’d 651_fedappx_592 9th cir the value of the easement is therefore zero our answer does not change if the land valued before and after the easement is the entire big_number acres rather than the acres see sec_1_170a-14 income_tax regs fourth sentence we believe as wendell falls did that using the acres as a park would make the master-planned community more desirable and therefore increase the value of the residential and commercial lots that wendell falls eventually intended to sell taking this enhancement into account the total value of the big_number acres would be undiminished by the easement and this undiminished 4that the easement did not diminish the value of the acres is confirmed by wake county’s actions wake county valued the acres without the easement at dollar_figure it then bought the acres for that amount even though it was burdened by the easement value leads to the conclusion that the value of the easement is zero because wendell falls received a substantial benefit from the donation of the easement and because the easement was worth nothing anyway we hold that no charitable-contribution deduction for the easement is allowable we need not resolve the other arguments the irs makes against the deduction penalty we must also consider whether there should be a penalty for the reporting of the charitable-contribution deduction for the easement sec_6662 imposes a penalty of on an underpayment_of_tax attributable to any of the following negligence a substantial_understatement_of_income_tax or a substantial_valuation_misstatement see sec_6662 and sec_6662 increases the penalty to if the underpayment is attributable to a gross_valuation_misstatement the final notice of partnership_adjustment determined a 5neither valuation expert witness accounted for the enhancement to the surrounding land created by access to the park the irs’s expert’s failure to consider the enhancement is inconsistent with the evidence in this case which as the irs points out includes a pud showing that the park was linked to the residential units a court is not required to accept an opinion of an expert witness that is contrary to the evidence see 136_tc_326 see also 94_tc_193 penalty for gross_valuation_misstatement or in the alternative a penalty for negligence a substantial_understatement_of_income_tax or a substantial_valuation_misstatement after trial the irs conceded the penalty it also conceded the penalty to the extent it is based on a substantial_valuation_misstatement the irs continues to assert a penalty based on either negligence or a substantial_understatement_of_income_tax the penalty is not applicable when there was reasonable_cause for the reporting of a deduction and the deduction was reported in good_faith see sec_6664 ferguson has the burden of proving by a preponderance_of_the_evidence that there was reasonable_cause for wendell falls’ reporting of the charitable-contribution deduction and that the deduction was reported in good_faith see 116_tc_438 the most important factor in determining reasonable_cause and good_faith is the extent of the effort to ascertain the proper tax treatment of the transaction in question sec_1_6664-4 income_tax regs our determinations regarding substantial benefit depend on the resolution of tests for which the factfinder has broad discretion-- whether there was a substantial expected benefit to wendell falls and if so whether the benefit was incidental we do not think that wendell falls’ failure to anticipate the adverse resolution of these tests shows that it did not make sufficient effort to assess the proper tax treatment of the easement see 114_tc_259 110_tc_110 supplemented by 110_tc_346 as to the value of the easement wendell falls retained two different state- certified real_estate appraisers sauter and smith to appraise the easement although neither appraiser correctly accounted for the enhancement conferred by the easement on the unencumbered property neither did the irs’s trial expert under the narrow circumstances of this case we hold that there was reasonable_cause for reporting the charitable-contribution deduction for the easement and that the deduction was reported in good_faith we therefore hold that the sec_6662 penalty does not apply to an underpayment_of_tax resulting from the adjustment to the partnership_item the charitable-contribution deduction on date the irs filed a motion to reopen the record to admit evidence that the initial determination of the sec_6662 penalty to the extent it was based on negligence or a substantial_understatement_of_income_tax had been approved by a supervisor as required by sec_6751 because of our holding regarding reasonable_cause and good_faith reopening the record would not change the outcome of the case therefore we will deny the motion to reflect the foregoing decision will be entered for respondent on the deduction and for petitioner on the penalty an order will be issued denying respondent’s date motion to reopen the record
